ON PETITION FOR REHEARING
A petition for rehearing has been filed by respondent, but a careful examination of the authorities and arguments presented with it have not convinced us that we were wrong in the conclusions set forth in the opinion heretofore announced in this case. However it has come to our notice that counsel have some doubt as to the procedure to be followed by the trial court in disposing of the case upon its return there. In our opinion the direction was that the trial court should "determine simply the value of the property illegally removed by respondent as indicated by what we have in this opinion said" and should enter a judgment for the amount so found to be due in favor of appellant. We consider this direction reasonably clear, but that there may be no mistake about it, the intent was to have the trial court determine the value, as above indicated, after listening to such testimony and evidence as the parties might be advised to submit. It was not at all intended that the *Page 14 
matter should be determined upon the record as previously made in the court below.
The petition for rehearing is, accordingly, denied.
Rehearing Denied.
BLUME, C.J., and KIMBALL, J., concur.